                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:20-CV-00157-KDB-DCK

        CURTIS EDWIN LEYSHON,

                Plaintiff,

                v.                                                 ORDER

        MICHAEL DUNCAN,
        PAM BARLOW,
        B. CARLTON TERRY,AND
        MATTHEW LEVCHUK,

                Defendants.



       THIS MATTER is before the Court on Defendants’ Motion to Dismiss (Doc. No. 11) and

Plaintiff’s Motion for Sanctions (Doc. No. 10). The Court has carefully considered these motions

and the parties’ written filings in support and in opposition to the motions. With due regard for

Plaintiff’s pro se appearance, the Court finds that this Court does not have jurisdiction over this

matter, which is barred by the eleventh amendment, and Plaintiff’s claims are totally without merit.

The detailed reasons for the Court’s conclusions are fully described in the cogent and thorough

memorandum in support of Defendants’ Motion. See Doc. No. 11-1. Accordingly, the Court will

GRANT Defendants’ motion to dismiss. The Court further finds that Plaintiff’s Motion for

Sanctions should be DENIED because the Court finds in the exercise of its judgment and

discretion that the parties made sufficient good faith efforts to participate in an initial settlement

conference and the imposition of sanctions is therefore not appropriate.




                                                      1

      Case 5:20-cv-00157-KDB-DCK Document 18 Filed 12/22/20 Page 1 of 2
                                    ORDER

NOW THEREFORE IT IS ORDERED THAT:

   1. Defendants’ Motion to Dismiss (Doc. No. 11) is GRANTED;

   2. Plaintiff’s Motion for Sanctions (Doc. No. 10) is DENIED; and

   3. The Clerk is directed to close this matter in accordance with this Order;



SO ORDERED ADJUDGED AND DECREED.




                        Signed: December 22, 2020
                2020




                                            2

Case 5:20-cv-00157-KDB-DCK Document 18 Filed 12/22/20 Page 2 of 2
